Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  “tool adjacent a member” should read “tool adjacent to a member”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 40, and 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “conanda laser jet nozzles” is unclear if the applicant meant a coanda laser jet nozzle because the examiner is unable to find a conanda laser jet nozzle in the art of nozzles and lasers. 


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “propagating a high power laser beam” is unclear if the applicant is referencing a new laser beam or the “a laser high power laser” previously recited in step b.  Similarly, the recitation of “whereby a section of the member” is unclear if the applicant is referring to the “a section of a member” previously recited in claim 15. 

Claim 22 recites the limitation "the body of water".  There is insufficient antecedent basis for this limitation in the claim.  The examiner is interpreting this to mean “a body of water” because a body of water is not previously recited in claim 22 nor in claim 15 of which claim 22 depends.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 62, 63, 64, 65, and 66 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US20140231085A1 Zediker (hereinafter “Zediker”).

Regarding claim 62 Zediker teaches:
A laser cutting assembly ( a tubular cutting station par. 161) for performing laser operations on a target (These two devices 9004, 9005 each have a laser cutting assembly 9006, 9007, which have laser cutting heads (not shown)), the system comprising: a. a base (platform 9000, laser cutting device 9004, 9005, and fig. 9 par. 161); 
the base comprising an opening for receiving the target (par. 161 The platform has a locking and engaging device 9003, e.g., along the lines of a spider for use with risers or other large tubulars, or a hole and pin arrangement, that holds the lower section of the member 9002 and prevents it from falling once the cut has been made); 
and an orbital ring (fig. 9 a laser cutting assembly 9006, 9007 form a ring; par. 161 The laser cutting devices 9004, 9005 then move the laser cutting assemblies 9006, 9007 into engagement with the tubular. (A predetermined standoff distance may be utilized, or the assemblies may be in direct contact with the tubular.)); 
b. the orbital ring in association with a drive assembly, whereby the orbital ring is configured for orbital motion with respect to the base and around the target when the target is received within the opening (par. 161 The entire laser cutting device 9004, 9005 or both, may for example slide toward the tubular on tracks, or the device may have a stationary base and movable arm, such a robotic arm, that moves the cutting assembly into position. The laser head(s) then deliver a laser beam(s) to cut the tubular); 
c. a laser cutting head, the laser cutting head is mechanically attached to the orbital ring at a first location (fig. 9 a laser cutting assembly 9006, 9007 form a ring; par. 161 The laser cutting devices 9004, 9005 then move the laser cutting assemblies 9006, 9007 into engagement with the tubular. (A predetermined standoff distance may be utilized, or the assemblies may be in direct contact with the tubular.)); 
whereby the laser cutting head defines a laser beam path (par. 161 teach The laser head(s) then deliver a laser beam(s) to cut the tubular.); 
d. a laser beam dump (par. 162 teaches with fiber 1070 and a beam dump (not shown)), the laser beam dump is connected to the orbital ring at a second location (par. 161 fig. 9); 
e. whereby the laser beam path extends from the laser cutting head to the laser beam dump (par. 161); 
wherein the laser beam path is in contact with the laser beam dump (par. 161); 
and, f. wherein upon orbiting of the orbital ring, the laser beam path remains in contact with the laser beam dump (par. 161).  

Regarding claim 63 Zediker teaches:
wherein the base is a split ring (fig. 9 a laser cutting assembly 9006, 9007 form a ring; par. 161 The laser cutting devices 9004, 9005 then move the laser cutting assemblies 9006, 9007 into engagement with the tubular. (A predetermined standoff distance may be utilized, or the assemblies may be in direct contact with the tubular.)).  

Regarding claim 64 Zediker teaches:
wherein the orbital ring is a split ring (fig. 9 a laser cutting assembly 9006, 9007 form a ring; par. 161 The laser cutting devices 9004, 9005 then move the laser cutting assemblies 9006, 9007 into engagement with the tubular. (A predetermined standoff distance may be utilized, or the assemblies may be in direct contact with the tubular.)).  

Regarding claim 65 Zediker teaches:
wherein the assembly further comprises an outer containment housing (par. 161)

Regarding claim 66 Zediker teaches:
wherein the assembly further comprises an outer containment housing, thereby defining a laser cutting system; whereby the laser cutting system is a Class I product (par. 161).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15, 16, 17, 18, 19, 20, 21, 22, 23, 26, 40, and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20140231085A1 Zediker (hereinafter “Zediker”) in view of US20160129527A1 Moon (hereinafter “Moon”). 
Regarding claim 15 Zediker teaches, except where struck through, A method of removing a section of a member from an offshore structure  (abstract) comprising: a. operably associating a high power laser system with the offshore structure (par. 29), the high power laser system comprising a high power laser and a high power laser cutting tool (par. 29); the high power laser cutting tool comprising a high velocity laser jet nozzle (par. 29), (par. 29); c. positioning the laser cutting tool adjacent a member of the offshore structure (par. 29), whereby the laser beam path extends from the cutting tool to the member (par. 29); d. propagating a high power laser beam along the beam path and moving the beam path and laser beam thereby cutting the member (par. 29), whereby a section of the member is formed in a predetermined manner (par. 29); and, e. removing the section from the structure (par. 29).  Zediker does not teach wherein the nozzle is selected from the group consisting of conanda laser jet nozzles and flow through window laser jet nozzles.  Moon teaches, wherein the nozzle (nozzle 412) is selected from the group consisting of conanda laser jet nozzles and flow through window laser jet nozzles (par. 96 and 114 teach that the nozzle 412 takes advantage of the Coanda effect).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Zediker reference, to include wherein the nozzle is selected from the group consisting of conanda laser jet nozzles and flow through window laser jet nozzles, as suggested and taught by Moon, for the purpose of providing the laser beam and the impurities may mutually avoid the line of flow (par. 114).

Regarding claim 16, Zediker teaches, wherein the member is located below a surface of a body of water (claim 2; par. 2).  

Regarding claim 17, Zediker teaches, wherein the member is a tubular and the cut is an inside-to-outside cut (claim 3, 79, 98; par. 30; par. 41; par. 125; par. 132; par. 133).  

Regarding claim 18, Zediker teaches, wherein the member is a tubular and the cut is an outside-to-inside cut (claim 4, 80, 99; par. 30; par. 41; par. 125; par. 132; par. 133).  

Regarding claim 19, Zediker teaches, wherein at least a portion of the member is located above the surface of a body of water (par. 2; par. 6; par. 18; par. 19; par. 30; claim 5; claim 15; claim 66).  

Regarding claim 20, Zediker teaches, wherein at least a portion of the member is located below a sea floor (claim 6; claim 9; claim 62 to 65; par. 25; par. 37; par. 105).  

Regarding claim 21, Zediker teaches, wherein at least a portion of the member is in the sea floor (par. 4 to 8; par. 113; claim 6-9; claim 18; claim 42; claims 62-65).  

Regarding claim 22, Zediker teaches, wherein the laser beam path is positioned in the body of water (claim 8; claim 43; par. 30; par. 35).  

Regarding claim 23, Zediker teaches, wherein the laser beam path is positioned below a sea floor (claim 9; claim 44; claim 62 to 65).  

Regarding claim 26, Zediker teaches, wherein the laser beam propagated along the beam path is at least about 15 kW (par. 30).  

Regarding claim 40, Zediker teaches, except where struck through, A method of cutting material associated with an offshore structure (abstract) comprising: a. positioning a high power laser system proximate to the offshore structure (par. 34) in a body of water, the high power laser system comprising a high power laser optically associated by means of an umbilical with a high power laser cutter assembly (par. 34); the high power laser cutting assembly comprising a high velocity laser jet nozzle (par. 34), wherein the nozzle is selected from the group consisting of conanda laser jet nozzles and flow through window laser jet nozzles; b. the high power laser cutter assembly defining a laser beam delivery path for delivery of a high power laser beam along the beam path (par. 34); c. positioning the beam path below the surface of the body of water (par. 34); d. propagating a high power laser beam along the beam path below the surface of the body of water (par. 34); and, e. changing the relative position of a member to be cut and the laser beam path, whereby the laser beam strikes the member below the surface of the body of water and thereby cuts the member below the surface of the body of water (par. 34).  Zediker does not teach wherein the nozzle is selected from the group consisting of conanda laser jet nozzles and flow through window laser jet nozzles.  Moon teaches, wherein the nozzle (nozzle 412) is selected from the group consisting of conanda laser jet nozzles and flow through window laser jet nozzles (par. 96 and 114 teach that the nozzle 412 takes advantage of the Coanda effect).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Zediker reference, to include wherein the nozzle is selected from the group consisting of conanda laser jet nozzles and flow through window laser jet nozzles, as suggested and taught by Moon, for the purpose of providing the laser beam and the impurities may mutually avoid the line of flow (par. 114).

Regarding claim 60, Zediker teaches, except where struck through, A method of plugging and abandoning a well (abstract) using a high power laser system (par. 37), the method comprising: a. selecting a borehole in the surface of the earth forming a well (par. 37), the borehole having a tubular contained therein (par. 37), the tubular extending below the surface of the earth; b. placing a first plug within the borehole (par. 37); c. cutting the tubular at a location within the borehole and removing at least a some of the cut tubular from the borehole (par. 37); placing a second plug within the borehole (par. 37), the second plug being located closer to the surface of the earth than the first plug (par. 37); d. delivering a high power laser beam along a beam path to cut all tubulars within the borehole at a second location above the second plug (par. 37), wherein the laser beam is delivered from a high velocity laser jet nozzle (par. 37), wherein the nozzle is selected from the group consisting of conanda laser jet nozzles and flow through window laser jet nozzles; wherein the delivery of the laser beam completely severs all tubulars at the location within the borehole (par. 37); and, e. removing all of the severed tubulars from the borehole above the second location (par. 37), wherein the borehole above the second location is free from tubulars (par. 37).  Zediker does not teach wherein the nozzle is selected from the group consisting of conanda laser jet nozzles and flow through window laser jet nozzles.  Moon teaches, wherein the nozzle (nozzle 412) is selected from the group consisting of conanda laser jet nozzles and flow through window laser jet nozzles (par. 96 and 114 teach that the nozzle 412 takes advantage of the Coanda effect).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Zediker reference, to include wherein the nozzle is selected from the group consisting of conanda laser jet nozzles and flow through window laser jet nozzles, as suggested and taught by Moon, for the purpose of providing the laser beam and the impurities may mutually avoid the line of flow (par. 114).
  
Claim(s) 24, 25, 41, and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20140231085A1 Zediker (hereinafter “Zediker”) in view of US20160129527A1 Moon (hereinafter “Moon”) in view of US20140090846A1 Deutch (hereinafter “Deutch”). 

Regarding claim 24, Zediker and Moon do not teach further comprising the laser beam cutting a control line.  Deutch teaches, further comprising the laser beam cutting a control line (claims 64 to 71).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Zediker and Moon references, such that further comprising the laser beam cutting a control line, as suggested and taught by Deutch, for the purpose of providing an advantage in crowded and tightly spaced conductor configurations, in that the precision and control of the laser cutting process permits the removal, or repair, of a single conductor, without damaging or effecting the adjacent conductors (par. 93).  Examiner wishes to point out that in order to be entitled weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure. Ex parte Pfeiffer, 135 USPQ 31.

Regarding claim 25, Zediker and Moon do not teach further comprising the laser beam cutting a control line; and, wherein the laser beam propagated along the beam path is at least about 10 kW. Deutch teaches further comprising the laser beam cutting a control line (claims 64 to 71); and, wherein the laser beam propagated along the beam path is at least about 10 kW (par. 26).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Zediker and Moon references, such that further comprising the laser beam cutting a control line; and, wherein the laser beam propagated along the beam path is at least about 10 kW, as suggested and taught by Deutch, for the purpose of providing an advantage in crowded and tightly spaced conductor configurations, in that the precision and control of the laser cutting process permits the removal, or repair, of a single conductor, without damaging or effecting the adjacent conductors (par. 93). Examiner wishes to point out that in order to be entitled weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure. Ex parte Pfeiffer, 135 USPQ 31.

Regarding claim 41, Zediker and Moon do not teach further comprising the laser beam cutting a control line.  Deutch teaches, further comprising the laser beam cutting a control line (claims 64 to 71).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Zediker and Moon references, such that further comprising the laser beam cutting a control line, as suggested and taught by Deutch, for the purpose of providing an advantage in crowded and tightly spaced conductor configurations, in that the precision and control of the laser cutting process permits the removal, or repair, of a single conductor, without damaging or effecting the adjacent conductors (par. 93).  Examiner wishes to point out that in order to be entitled weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure. Ex parte Pfeiffer, 135 USPQ 31.

Regarding claim 61, Zediker and Moon do not teach further comprising the laser beam cutting a control line.  Deutch teaches, further comprising the laser beam cutting a control line (claims 64 to 71).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Zediker and Moon references, such that further comprising the laser beam cutting a control line, as suggested and taught by Deutch, for the purpose of providing an advantage in crowded and tightly spaced conductor configurations, in that the precision and control of the laser cutting process permits the removal, or repair, of a single conductor, without damaging or effecting the adjacent conductors (par. 93).  Examiner wishes to point out that in order to be entitled weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure. Ex parte Pfeiffer, 135 USPQ 31.

Claim(s) 67 and 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20140090846A1 Deutch (hereinafter “Deutch”) in view of US20170016299A1 Faircloth (hereinafter “Faircloth”). 

Regarding claim 67, Deutch does not teach wherein the assembly further comprises an outer containment housing, thereby defining a laser cutting system; whereby the laser cutting system is a Class IIa product.  Faircloth teaches, wherein the assembly further comprises an outer containment housing, thereby defining a laser cutting system; whereby the laser cutting system is a Class IIa product (par. 121; par. 125; par. 173 example 16).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Deutch reference, such that wherein the assembly further comprises an outer containment housing, thereby defining a laser cutting system; whereby the laser cutting system is a Class IIa product, as suggested and taught by Faircloth, for the purpose of providing the advantage that shielding and control system to direct the laser beam in a predetermined manner and contain the laser beam (par. 173).

Regarding claim 68, Deutch does not teach wherein the assembly further comprises an outer containment housing, thereby defining a laser cutting system ; whereby the laser cutting system is a Class II product.  Faircloth teaches, wherein the assembly further comprises an outer containment housing, thereby defining a laser cutting system (par. 121; par. 125; par. 173 example 16); whereby the laser cutting system is a Class II product (par. 121; par. 125; par. 173 example 16).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Deutch reference, such that wherein the assembly further comprises an outer containment housing, thereby defining a laser cutting system; whereby the laser cutting system is a Class II product, as suggested and taught by Faircloth, for the purpose of providing the advantage that shielding and control system to direct the laser beam in a predetermined manner and contain the laser beam (par. 173).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 6 a.m to 2:00 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761                   

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761